The parties shall file supplemental briefs within 42 days of the date of this order addressing whether the Court of Appeals erred in holding that, pursuant to People v Spanke, 254 Mich App 642 (2003), Offense Variable 8, MCL 777.38, should not have been scored in this case where the movement was “incidental” to the offense of operating while intoxicated (second offense) with a passenger -under 16. See also People v Hardy, 494 Mich 430, 442 (2013) (“[A]bsent an express prohibition, courts may consider conduct inherent in a crime when scoring offense variables.”). The parties should not submit mere restatements of their application papers.
The Prosecuting Attorneys Association of Michigan and the Criminal Defense Attorneys of Michigan are invited to file briefs amicus curiae. Other persons or groups interested in the determination of the issue presented in this case may move the Court for permission to file briefs amicus curiae.